Rehearing granted, February 15, 2005

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7508



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DONATHAN WAYNE HADDEN,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-98-156; CA-02-334-22-4)


Submitted:   October 1, 2004                 Decided:   November 2, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. J. Strom
Thurmond, Jr., United States Attorney, Alfred W. Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                In March 1999, Donathan Wayne Hadden was convicted by a

jury       of   conspiracy   to   possess    with    intent    to    distribute   and

distribution of methamphetamine (Count I); attempted possession

with intent to distribute methamphetamine (Count II); and using and

carrying a firearm during and in relation to a drug trafficking

crime (Count III or § 924(c)1 count).               The district court sentenced

him to 168 months on the drug charges, plus a sixty-month mandatory

consecutive term for the firearm violation.                   This court affirmed

his convictions and sentence on direct appeal.                      United States v.

Hadden,         Nos.   99-4503,    99-4504     (4th     Cir.    July     18,   2000)

(unpublished).

                Hadden subsequently sought relief pursuant to 28 U.S.C.

§ 2255 (2000).         In an order dated November 12, 2002, the district

court denied § 2255 relief on Hadden’s claims relating to the drug

charges and granted a conditional writ of habeas corpus as to the

§ 924(c) count based on the decision in Bailey v. United States,

516 U.S. 137 (1995).          On November 22, 2002, after the Government

informed the court that it did not intend to retry Hadden on the

§ 924(c) count, the district court entered an amended criminal

judgment with respect to Counts I and II.                           In entering the

judgment, the district court reimposed the original 168-month




       1
        18 U.S.C. § 924(c) (2000).

                                       - 2 -
sentence on the drug counts and deleted the sixty-month consecutive

sentence on the § 924(c) count.

          On appeal, Hadden argues that the district court erred in

entering an amended judgment as to the drug counts without holding

a resentencing hearing.   Hadden fails to set forth any sentencing

issue for the district court to resolve at a resentencing hearing,

and merely argues that he has an absolute right to such a hearing.

          A defendant clearly has the right to be present at

sentencing.   Fed. R. Crim. P. 43(a)(3).     Rule 43(b) provides,

however, that a defendant does not have the right to be present if

the “proceeding involves the correction or reduction of sentence

under Rule 35 or 18 U.S.C. § 3582(c).”   Fed. R. Crim. P. 43(b)(4).

We decline to reach the issue of whether the district court

violated Rule 43 in issuing an amended judgment without holding a

resentencing hearing; even if a violation of Rule 43 occurred, any

resulting error was harmless.     United States v. Pratt, 351 F.3d
131, 138 (4th Cir. 2003) (finding that violations of Rule 43 are

subject to harmless error analysis); United States v. Rogers, 853
F.2d 249, 252 (4th Cir. 1988) (same).     Because Hadden’s initial

brief2 fails to set forth any sentencing issue for the district


     2
      In Hadden’s reply brief, he argues that he may now raise
arguments at resentencing in light of the Supreme Court’s decision
in Blakely v. Washington, 124 S. Ct. 2531 (2004).      We recently
held, however, “that Blakely, like Apprendi [v. New Jersey, 530
U.S. 466 (2000)] before it, does not affect the operation of the
federal sentencing guidelines.” United States v. Hammoud, 381 F.3d
316, 2004 WL 2005622, at *28 (4th Cir. Sept. 8, 2004) (en banc);

                                - 3 -
court to resolve at a resentencing hearing, we find that any

resulting error was harmless.

          Accordingly, we affirm Hadden’s amended sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




United States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order),
petition for cert. filed, __ U.S.L.W. __ (U.S. Aug. 6, 2004) (No.
04-193).

                                - 4 -